Case 1:20-cv-01601-AT Document 14 Filed 06/26/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
PAMELA WILLIAMS, on behalf of herself and all DOC #: ————————
others similarly situated, DATE FILED: _6/26/2020__

Plaintiff,

-against- 20 Civ. 1601 (AT)

CITY SPORTS, INC., ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Plaintiff's motion to adjourn the initial pretrial conference, ECF No. 16, is GRANTED.
The initial pretrial conference scheduled for June 29, 2020, is ADJOURNED to August 4, 2020, at
12:00 p.m. The conference will proceed telephonically. The parties are each directed to call either
(888) 398-2342 or (215) 861-0674, and enter access code 5598827. By July 28, 2020, either
Plaintiff shall file her motion for default judgment, or the parties shall submit a joint letter and
proposed case management plan.

No further extensions or adjournments will be granted except for good cause shown.
The Clerk of Court is directed to terminate the motion at ECF No. 16.
SO ORDERED.

Dated: June 26, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
